Citation Nr: 1000729	
Decision Date: 01/06/10    Archive Date: 01/15/10

DOCKET NO.  07-36 233	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for an acquired 
psychiatric disorder, to include post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

C. dR. Dale, Associate Counsel




INTRODUCTION

The Veteran had active military service from July 1964 to 
June 1968. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.  


REMAND

Bilateral hearing loss

The Veteran seeks service connection for bilateral hearing 
loss.  He asserts in a notice of disagreement dated in June 
2007 that he was exposed to incoming rocket fire in Vietnam 
but had no desire to get a hearing aid as a single 19 year 
old with two more years of service in the Marines.  He states 
that over the years he learned to lip read and make everyone 
aware he was hard of hearing so they would speak up.  

Recently, the Federal Circuit issued Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. 2009), which stated that 38 U.S.C. 
§ 1154(a) requires that the VA give due consideration to all 
pertinent medical and lay evidence in evaluating a claim for 
disability.  See also Buchanan v. Nicholson, 451 F.3d 1331, 
1335 (Fed. Cir. 2006).  Moreover, the VA may not simply 
disregard lay evidence because it is unaccompanied by 
contemporaneous medical evidence.  

Under 38 U.S.C.A. § 5103A(d)(2) (West 2002), VA must provide 
a medical examination and/or obtain a medical opinion when 
there is:  (1) competent evidence that the veteran has a 
current disability (or persistent or recurrent symptoms of a  
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  The Veteran has not been afforded a VA 
examination.  In light of the information in the June 2007 
notice of disagreement indicating excessive noise exposure / 
acoustic trauma in service and hearing loss problems 
beginning in Vietnam, the Veteran should be accorded a VA 
examination for an opinion as to whether any current 
bilateral hearing loss condition was incurred in service.

An acquired psychiatric disorder, to include PTSD

The Veteran also seeks service connection for PTSD.  

In a September 2006 Vet Center intake report, the Veteran 
reported that he has experienced PTSD symptoms since leaving 
Vietnam.  He stated that he was treated at the VA Medical 
Center in Ft. Wayne, Indiana in 1981 as an inpatient in a 
mental health program.  He reported that his military 
occupation specialty (MOS) was 3516 Auto Mechanic with a 
secondary as a driver.  He also pulled guard duty.  In 
Vietnam he was assigned to Regimental Landing Team 7, Bravo, 
Fleet Marine Force.  He recounted that he was hauling 
ammunition to the ammo dump when a mortar round exploded and 
the truck was bombarded for approximately seven minutes.  He 
further recounted that in July 1966 he was driving a truck 
going from Chu Lai base to An Ton that hit a mine blowing the 
tire off and a corpsman was blown off the vehicle, breaking 
his arm.  He also reported that he was wounded in his right 
leg by pieces of wood fragments from a rocket explosion.  He 
was Medivac'ed and taken to the U.S.S. Repose Hospital Ship.  

Service Personnel Records (SPRs) confirm that the Veteran was 
involved in operations in Chu Lai, Vietnam from February 27, 
1966, to July 28, 2006.  Accordingly, unit histories should 
be requested for the period of time that the Veteran was in 
Vietnam.  In addition, the Veteran asserts that he was given 
a Purple Heart on the U.S.S. Repose and that his rank and 
unit were taken down so the paperwork could be taken care of.  
A NAVPERS 1650/65 form was submitted that indicates the 
Veteran was eligible for the Purple Heart Medal.  A 
Meritorious Unit Commendation Ribbon was also issued to the 
Veteran at the time the form was completed in September 1991.  
Neither of these awards is listed on the Veteran's DD214N or 
on the listing of awards in his personnel file.  Accordingly, 
the RO should request a complete copy of the Veteran's 
military personnel file and request verification and a copy 
of the award orders for the Purple Heart and the Meritorious 
Unit Commendation Ribbon.  The Veteran should also be 
accorded a VA psychiatric examination to address the etiology 
of any psychiatric condition present, to include PTSD.  38 
C.F.R. § 3.327.  

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(c) (2009).  In this case, the RO 
requested medical records from the Ft. Wayne VA Medical 
Center dated in 1981, and were informed that the facility had 
no records pertaining to the Veteran.  The RO has not yet 
informed the Veteran that the records are unavailable 
pursuant to 38 C.F.R. § 3.159(e).  The Veteran also reported 
that he is treated for medical / psychiatric problems at the 
Nashville VA Medical Center (VAMC) and by a private physician 
Dr. Hardin.  On remand, the RO should contact the Veteran to 
ascertain the dates of VA treatment and to inform the Veteran 
that he can provide Dr. Hardin's records to VA or provide 
authorization to allow VA to obtain those records.  

Accordingly, the case is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC., for the 
following action:

1.  Inform the Veteran that medical 
records dated in 1981 were 
unsuccessfully requested from the Ft. 
Wayne VAMC pursuant to 38 C.F.R. 
§ 3.159(e).  The RO should also 
request that the Veteran provide the 
RO with the approximate date that he 
was first treated at the Nashville 
VAMC for the claimed conditions.  The 
RO should also inform the Veteran 
that he should submit any relevant 
records from Dr. Hardin or an 
authorization form that would allow 
VA to request the records on his 
behalf.  

2.  The RO should associate all 
relevant records pertaining to the 
Veteran from the Nashville VAMC with 
the claims folder.  

3.  Request through the appropriate 
channels a complete copy of the 
Veteran's Marine Corps Personnel 
Records.  

4.  If the award or order for the 
Purple Heart and Meritorious Unit 
Commendation Ribbon are not included 
in the Veteran's Marine Corps 
Personnel Records, contact the 
appropriate agency to request 
verification of the medals and to 
obtain copies of the awards or 
orders for the Purple Heart and the 
Meritorious Unit Commendation 
Ribbon.  

5.  Contact the U. S. Army & Joint 
Services Records Research Center 
(JSRRC), and any other appropriate 
agency, to obtain unit histories for 
SubUnit #3, H&SCo, H&S Bn, 3dFSR, 
FMFPac, for February 27, 1966, to 
March 25, 1966, and for MaintCo, 
FLSG-B for the time period of March 
26, 1966, to July 28, 1966. (See the 
Veteran's NAVMC 118(3)-PD.)  

6.  Schedule the Veteran for an 
examination with regard to his claim 
for service connection for hearing 
loss.  The claims file must be made 
available to, and reviewed by, the 
examiner, and the examiner must note 
in his report that the claims file 
was reviewed.  All indicated tests 
must be performed, and all findings 
reported in detail.  The Veteran must 
be provided with an opportunity to 
describe problems he has had with 
hearing loss since his discharge from 
active service.  The examiner is 
specifically requested to opine as to 
whether it is less likely than not 
(less than a 50 percent probability) 
or at least as likely as not (50 
percent probability or greater) that 
a current hearing loss disorder is 
related to active military service.  
In that regard, the examiner's 
attention is directed to the 
Veteran's June 2007 statements, which 
indicate that the Veteran's hearing 
loss began as a result of incoming 
rocket fire.  A complete rationale 
for the examiner's opinion must be 
provided.  

7.  After completion of steps one to 
five, schedule the Veteran for an 
examination with regard to his claim 
for service connection for an 
acquired psychiatric condition, to 
include PTSD.  With regard to 
evaluation for PTSD, the RO is to 
inform the examiner that only combat 
stressors or non-combat stressors 
which have been verified may be used 
as a basis for a diagnosis of PTSD.  
If any other psychiatric condition 
is diagnosed, the examination should 
opine as to whether it is at least 
as likely as not (a probability of 
50 percent or greater) that a 
current psychiatric disability, 
other than PTSD, is related to 
service.  A complete rationale for 
the examiner's opinion must be 
provided.  The claims file must be 
made available to, and reviewed by, 
the examiner, and the examination 
report must reflect that the claims 
file was reviewed.  All indicated 
tests must be performed, and all 
findings reported in detail. 

8.  After the requested development 
has been completed, and after 
undertaking any other development 
deemed appropriate, re-adjudicate 
the issues on appeal.  If the 
benefits sought remain denied, the 
Veteran and his representative 
should be furnished with a 
supplemental statement of the case 
and be afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).  




_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


